Exhibit 10.28

CONSULTING SERVICES AGREEMENT
This Consulting Services Agreement (“Agreement”) is entered into as of January
25, 2013 (“Retirement Date”) by and between Fabrizio Bonanni (“Consultant”) and
Amgen Inc., together with its affiliates and subsidiaries (“Amgen”).
WHEREAS, Amgen is engaged in the research, development and commercialization of
pharmaceutical and biotechnology products;
WHEREAS, Consultant has previously served as Executive Vice President Operations
of Amgen, a position now held by Madhavan Balachandran;
WHEREAS, Consultant has previously executed Amgen's Proprietary Information and
Inventions Agreement, on or about March 12, 1999 (“Proprietary Agreement”);
WHEREAS, Consultant has retired from employment with Amgen effective as of the
Retirement Date;
WHEREAS, Consultant will execute an Agreement and General Release of Claims in
conjunction with his eligibility for Company retirement benefits (the
“Retirement Agreement”);
WHEREAS, Consultant has extensive knowledge and expertise in the global
operations of Amgen;
WHEREAS, Consultant has agreed to assist Amgen by providing advice on issues
related to his areas of expertise; and
WHEREAS, Amgen desires to engage Consultant to provide such services on the
terms and conditions set forth below.
NOW THEREFORE, in consideration of the promises and of the mutual covenants,
conditions and agreements contained herein, the parties agree as follows:
ARTICLE ONE
CONSULTING SERVICES


1.1    Engagement. Effective as of the Retirement Date and continuing through
and until December 31, 2013, Amgen hereby agrees to engage Consultant, and
Consultant hereby agrees, to provide consulting services to assist in the
transition to Mr. Balachandran and to advise Amgen on issues related to global
operations of Amgen and Consultant's areas of expertise and related areas (the
“Services”). With respect to the Services, Consultant will receive assignments
from Robert Bradway, or his designee or successor. Consultant shall make himself
available to provide the Services for a minimum of 12 days (of up to 8 hours per
day) through December 31, 2013.
1.2    Location. The Services shall generally be performed remotely. Consultant
shall primarily provide his advice through correspondence, e-mail, and telephone
calls. However, Robert Bradway, Chief Executive Officer, or his designee or
successor, may require that Consultant attend meetings or provide Services at
Amgen's Thousand Oaks facility or any other reasonable location, provided that
Consultant has been provided at least 48 hours advance notice of such in person
requirement.
1.3    No Authority. Effective as of the Retirement Date, Consultant is not an
employee of Amgen and shall not represent or purport to represent Amgen in any
manner whatsoever to any third



--------------------------------------------------------------------------------



party, unless permitted to do so pursuant to specific prior written
authorization of Amgen's Senior Vice President, Human Resources. Consultant
shall have no authority to bind Amgen in any way.
1.4    Retirement Agreement. If Consultant does not execute the Retirement
Agreement, or timely revokes the Retirement Agreement, then this Agreement is
automatically rescinded by mutual agreement of the parties and Amgen is entitled
to Recapture the full consideration provided pursuant to this Agreement as set
forth in Section 2.1(b) below.
ARTICLE TWO
COMPENSATION
2.1    Compensation. In consideration of and as sole compensation for
Consultant's performance of the Services outlined in Section 1 above, Amgen
hereby modifies Consultant's Long Term Incentive (LTI) Award Retention RSU in
the amount of 40,000 Restricted Stock Units granted on April 26, 2010 (the
“Bonanni Retention RSU Grant”), as follows, and subject to the terms and
conditions set forth in this Section 2.1.
(a)
The Agreement evidencing the Bonanni Retention RSU Grant is hereby amended to
add the following section:

1.d. Retirement.  Notwithstanding the provisions in paragraph (a) above, in
consideration of and subject to your execution on the date of your retirement of
a consulting agreement to provide agreed upon services following your retirement
through December 31, 2013 (the “Consulting Agreement”), the vesting of all of
the Units granted under this Agreement shall be accelerated to vest as of the
date of your retirement and execution of the Consulting Agreement.
(b)
If Consultant fails to make himself available to provide the minimum number of
days of required Services on or before December 31, 2013, or otherwise breaches
the terms of this Agreement, or breaches any of the terms of Proprietary
Agreement, then Amgen may, in its sole and absolute discretion, recapture from
Consultant, and Consultant shall deliver and pay to Amgen, any and all shares of
Amgen Inc. stock issued in respect of the Bonanni Retention RSU Grant (including
any shares withheld to pay taxes due with respect to such grant, the “Vested
Shares”) that Consultant received pursuant to Section 2.1(a), plus any gross
proceeds from the Consultant's sale of such Vested Shares (“Recapture”). Within
ten days after receiving notice from the Company of any Recapture, the
Consultant shall deliver the Vested Shares and to the extent Consultant has sold
or otherwise disposed of or transferred the Vested Shares, Consultant shall pay
to Amgen the fair market value of such Vested Shares on the date of such sale,
disposal, or transfer. In the event of a Recapture, Amgen shall promptly pay
Consultant the minimum wage associated with the actual hours of Services
performed by Consultant under this Agreement.

2.2    Reimbursement. During the term of this Agreement, Amgen will reimburse
Consultant for all reasonable and normal travel-related expenses incurred by
Consultant in connection with Consultant's performance of the Services if
advance written approval by Robert Bradway, Chief Executive Officer, or his
designee or successor, of such travel is obtained. Reimbursable travel expenses
shall include automobile rental and other transportation expenses and hotel
expenses. Travel to Amgen's facility in Thousand Oaks is not reimbursable. All
requests for reimbursement for travel-related expenses

2

--------------------------------------------------------------------------------



must be accompanied by documentation in form and detail sufficient to meet the
requirements of the taxing authorities with respect to recognition of
business-related travel expenses for corporate tax purposes. No request for
expense reimbursement shall be submitted more than thirty (30) calendar days
following the date the expenditure was incurred, and Consultant shall receive
all reimbursements due hereunder within ninety (90) calendar days after the
submission of the documentation described in the preceding sentence.
2.3    Quarterly Statements. Within 15 days following the end of each calendar
quarter, Consultant will provide Amgen with quarterly statements itemizing the
performance of Services. Each statement shall be sent to Brian M. McNamee,
Senior Vice President, Human Resources, at the address listed below. Statements
will set forth the actual number of hours and the dates on which Consultant
performed Service during the calendar quarter and a detailed description of all
Services provided during the quarter, and shall itemize all other reimbursable
costs incurred. Travel time cannot be invoiced unless advance written approval
from Robert Bradway, or his designee or successor, is obtained.


All statements and receipts must be sent (via mail or e-mail) to the address
listed below:


Amgen Inc.
Attn: Brian McNamee, SVP HR
Mail Stop XX-X-X
One Amgen Center Drive
Thousand Oaks, CA 91320-1799
XXXXXXXX@amgen.com


2.4    Mechanism of Payment. Any payments hereunder shall be made by check
payable to Fabrizio Bonanni and mailed to him at the address set forth in
Section 9.9 below, unless otherwise directed by Consultant in writing.

3

--------------------------------------------------------------------------------



ARTICLE THREE
REPRESENTATIONS AND COVENANTS
3.1    Consultant's Representations. Consultant represents and warrants:
(a)
the Services to be performed under the Agreement do not and will not involve the
counseling or promotion of a business arrangement or other activity that
violates any applicable law;

(b)
solely for purposes of applying Treasury Regulations Section 1.409A-1(h)(1),
that Consultant worked more than 40 hours on average per week during the last 36
months of his employment at Amgen;     

(c)
that Consultant has not entered into any agreement, whether written or oral,
that conflicts with the terms of this Agreement;

(d)
that Consultant has the full power and authority to enter into this Agreement;

(e)
that Consultant is not presently: (1) the subject of a debarment action or
debarred pursuant to the Generic Drug Enforcement Act of 1992; (2) the subject
of a disqualification proceeding or is disqualified as a clinical investigator
pursuant to 21 C.F.R. § 312.70; or (3) the subject of an exclusion proceeding or
excluded from participation in any federal health care program under 42 C.F.R.
Part 1001 et seq. Consultant shall notify Amgen's General Counsel or his
designee immediately upon any inquiry, or the commencement of any such
proceeding, concerning Consultant; and

(f)
that Consultant has no financial or personal interests that would prevent
Consultant from performing and completing the Services in an objective and
non-biased manner.

3.2    Consultant's Covenants. Consultant:
(a)
shall act as an independent consultant with no authority to obligate Amgen by
contract or otherwise and not as an employee or officer of Amgen;

(b)
notwithstanding anything contained in this Agreement to the contrary, shall not
initiate or participate in any communications with the United States Food & Drug
Administration or any other governmental agency concerning the subject matter
hereof unless required by law or requested to do so by Amgen and, then, only
upon prior consultation with Amgen's General Counsel or his designee;

(c)
shall not, directly or indirectly, (i) recruit, solicit or induce any Amgen
employee to terminate his/her employment or relationship with Amgen during the
term of this Agreement and two years after the expiration of this Agreement, or
(ii) entice, induce or encourage any of Amgen's employees to engage in any
activity which, were it done by Consultant, would violate any provision of the
Proprietary Agreement;

(d)
shall not, during the term of this Agreement, enter into any other agreement,
whether written or oral, which would conflict with Consultant's obligations
hereunder;

(e)
agrees that at least ten (10) business days in advance of commencing services
for any other employer or client, Consultant will disclose in writing to Amgen's
Senior Vice


4

--------------------------------------------------------------------------------



President, Human Resources or his designee, his plans to perform such services.
Amgen shall determine in its sole discretion whether such engagement is
appropriate. Amgen's Senior Vice President, Human Resources or his designee will
advise Consultant, in writing, of Amgen's determination. If Consultant accepts
employment or an engagement which Amgen has determined, in its sole discretion,
is not appropriate, Consultant's acceptance shall constitute a material breach
of this Agreement authorizing Recapture pursuant to Section 2.1(b);
(f)
agrees that at no time will Consultant purchase or sell Amgen securities while
aware of Amgen Confidential Information (as defined below) that constitutes
material, non-public information pursuant to the Federal Securities Laws of the
United States;

(g)
shall not assign or subcontract performance of this Agreement or any of the
Services to any person, firm, company or organization without Amgen's prior
written consent;

(h)
agrees to timely perform the Services;

(i)
agrees to utilize and provide Amgen with accurate and complete data in rendering
the Services; and

(j)
agrees to return all Amgen property in Consultant's custody or control, in
addition to information in accordance with Subsection 4.2, upon termination of
this Agreement.

ARTICLE FOUR
CONFIDENTIAL INFORMATION
4.1    Confidentiality. Consultant shall, during the term of this Agreement and
thereafter, hold in confidence any information concerning Amgen, which is
disclosed to Consultant by Amgen or which Consultant observes or obtains while
present at Amgen's facilities or which otherwise results from information
disclosed by Amgen, or which constitutes New Developments as defined in Article
5.1 (collectively “Confidential Information”). “Confidential Information”
includes, but is not limited to, all knowledge or information and any data,
materials, drawings, specifications, documents or information obtained or used
in conjunction with any business, contract, agreement or information directly or
indirectly connected with Amgen, including but not limited to trade secrets,
client lists, staffing, personnel issues and changes, intellectual and
industrial property, drawings, financial information, specifications, analysis,
feasibility studies, information, data or knowledge and all other knowledge or
information whatsoever relating directly or indirectly to Amgen or the business
of Amgen, whether or not it is marked “confidential.”
4.1.1    If, based upon the written advice of legal counsel skilled in the
subject matter, Consultant is required to disclose any Confidential Information
to comply with any applicable law, regulation or order of a government authority
or court of competent jurisdiction, Consultant may disclose such Confidential
Information only to the governmental agency requiring such disclosure; provided,
however, that Consultant (i) gives Amgen at least ten (10) business days advance
notice of Consultant's requirement to disclose such Confidential Information;
(ii) uses all reasonable efforts to secure confidential protection of such
Confidential Information, and (iii) continues to perform Consultant's
obligations of confidentiality set out herein.
4.1.2    In connection with services rendered and to be rendered by Consultant,
Consultant agrees to (i) hold all Confidential Information in confidence and
take all reasonably necessary precautions to protect such Confidential
Information, (ii) not disclose the Confidential Information to any other person

5

--------------------------------------------------------------------------------



or entity except as authorized herein, (iii) use the Confidential Information
only for the purposes of this Agreement or as approved in writing by Amgen,
(iv) not copy or reverse engineer, reverse compile or attempt to derive the
composition or underlying information of any such Confidential Information,
(v) limit the use and access to such Confidential Information to persons who
need to know such Confidential Information for the purpose hereof and who are
bound by confidentiality restrictions no less comprehensive than those contained
herein and (vi) treat such Confidential Information with at least the same
degree of care and protection as Consultant would use with respect to his own
confidential materials.
4.2    Return of Information. Upon the termination of this Agreement, Consultant
will promptly return to Amgen all materials, records, documents, and other Amgen
Confidential Information in tangible and/or electronic form. Consultant shall
not retain copies of such materials and information; and, if requested by Amgen,
shall delete all Amgen Confidential Information stored in any magnetic or
optical disc or memory.
ARTICLE FIVE
INTELLECTUAL PROPERTY
5.1    Ownership. Consultant agrees that any New Developments shall be promptly
disclosed to Amgen and all right, title and interest therein shall be
transferred and belong to Amgen. Amgen shall have the unrestricted right to
practice all New Developments under this Agreement. “New Developments” as used
herein shall include, but are not limited to, discoveries, inventions,
copyright, design rights, patents, innovations, suggestions, know-how, ideas and
reports made by Consultant which result from, or are related to, any information
disclosed by Amgen to Consultant or which are developed during and/or as a
result of Consultant's Services under this Agreement. Consultant further agrees
that all right, title and interest to all Confidential Information belongs to
Amgen and that all Confidential Information and New Developments are the sole
property of Amgen.
5.2    Assignment. Consultant agrees to assign to Amgen any rights that
Consultant may acquire in and to any New Developments, and shall assist Amgen
(at Amgen's expense) in obtaining, enforcing and maintaining Amgen's rights in
and to the New Developments and irrevocably appoints Amgen and its duly
authorized officers and agents as Consultant's agents and attorneys for such
purpose.
5.3    Proprietary Information Obligations. Consultant hereby acknowledges his
responsibilities under the terms of the previously signed Proprietary Agreement,
and Consultant agrees to continue to be bound by all of the terms and conditions
thereof. To the extent that the Proprietary Agreement and this Agreement
conflict, this Agreement will govern.
ARTICLE SIX
INDEPENDENT CONSULTANT STATUS
6.1    Independent Consultant. Consultant is being engaged by Amgen as an
independent consultant and not as an employee, and as such, will have no
authority to obligate Amgen by contract or otherwise.
6.2    Taxes. Consultant acknowledges and agrees that all payments and other
compensation made pursuant to this Agreement will be made less deductions and
withholdings, as required or permitted by law. Consultant acknowledges and
agrees that Consultant, and not the Company, will be solely responsible for any
taxes imposed upon Consultant as a result of entering into this Agreement. Any
benefits paid to Consultant will be reported to taxing authorities as the
Company deems to be appropriate. Consultant agrees to hold the Company harmless
from the fact or manner of the Company's tax reporting.

6

--------------------------------------------------------------------------------



6.3    Benefits. Consultant shall not claim the status, perquisites or benefits
of an Amgen employee and agrees to hold Amgen harmless from any claim or other
assertion (by Consultant or his beneficiaries) to the contrary. Consultant
agrees that Consultant is not eligible for coverage or to receive any benefit
under any Amgen employee benefit plan or employee compensation arrangement,
except described in Section 2.1 of this Agreement, to the extent provided for in
the Retirement Agreement and to the limited extent that Amgen grants eligibility
for such coverage or the right to receive such benefits to Consultant in a
document signed by Consultant and Amgen's Senior Vice President, Human
Resources. Even if Consultant were to become or be deemed to be a common-law
employee of Amgen, Consultant still shall not be eligible for coverage or to
receive any benefit under any Amgen employee benefit plan or any employee
compensation arrangement with respect to any period during which Amgen
classified Consultant as a consultant, except to the limited extent that Amgen
grants eligibility for such coverage or the right to receive such benefits to
Consultant in a document signed by Consultant and Amgen's Senior Vice President,
Human Resources. Consultant further agrees that if Consultant is injured while
performing work for Amgen hereunder, Consultant will not be covered for such
injury under Amgen's insurance policies, including under any Worker's
Compensation coverage provided by Amgen for its employees, and that Consultant
is solely responsible for providing Worker's Compensation insurance for
Consultant's employees, if any.
ARTICLE SEVEN
TERM AND TERMINATION
7.1    Term. This Agreement shall terminate on December 31, 2013.
7.2    Termination. This Agreement may be terminated before the end of the Term,
as defined in Subsection 7.1 above, by either party upon material breach of any
term of this Agreement by the other party. In the event Consultant breaches the
Agreement, Amgen will be entitled to the remedies set forth in Section 2.1(b).
7.3    Continuing Obligations. Consultant's obligations under Sections 2.1(b)
and 3.2(c) and Articles Four, Five and Eight and the Proprietary Agreement
survive the Agreement.
ARTICLE EIGHT
INDEMNIFICATION AND DAMAGES
8.1    Indemnification. Consultant hereby agrees to defend, indemnify and hold
harmless Amgen, its officers, directors, employees and agents against all
liability, obligations, claims, losses and expense arising out of acts or
omissions of Consultant in performing the Services hereunder.
8.2    Damages. Amgen will not be liable to Consultant for any consequential,
liquidated, punitive or special damages.
ARTICLE NINE
MISCELLANEOUS
9.1    Waiver. None of the terms of this Agreement may be waived except by an
express agreement in writing signed by the party against whom enforcement of
such waiver is sought. The failure or delay of either party in enforcing any of
its rights under this Agreement shall not be deemed a continuing waiver of such
right.
9.2    Entire Agreement. This Agreement, the Proprietary Agreement and the
Bonanni Retention RSU Grant (as amended) represent the final, complete and
exclusive embodiment of the entire agreement and understanding between Amgen and
Consultant concerning Consultant's consulting services to Amgen,

7

--------------------------------------------------------------------------------



and supersede and replace any and all agreements and understandings concerning
Consultant's consulting services to Amgen.
9.3    Amendments. This Agreement may not be released, discharged, amended or
modified in any manner except by an instrument in writing signed by Consultant
and Amgen's Senior Vice President of Human Resources.    
9.4    Assignment. Amgen has specifically contracted for the Services of
Consultant and, therefore, Consultant may not assign or delegate Consultant's
obligations under this Agreement, either in whole or in part, without the prior
written consent of Amgen. Amgen may assign this Agreement at any time without
the prior consent of Consultant. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
9.5    Severability. If any provision of this Agreement is, becomes, or is
deemed invalid, illegal or unenforceable in any jurisdiction, such provision
shall be deemed amended to conform to the applicable laws so as to be valid and
enforceable, or, if it cannot be so amended without materially altering the
intention of the parties hereto, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.
9.6    Headings. Article and Section headings contained in the Agreement are
included for convenience only and are not to be used in construing or
interpreting this Agreement.
9.7    Publicity. Consultant will not use the name of Amgen in any public
announcements, publicity or advertising without the prior written approval of
Amgen's Senior Vice President, Human Resources.
9.8    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
9.9    Notices. All notices required or permitted to be given under this
Agreement must be in writing and may be given by any method of delivery which
provides evidence or confirmation of receipt, including but not limited to
personal delivery, express courier (such as Federal Express) and prepaid
certified or registered mail with return receipt requested. Notices shall be
deemed to have been given and received on the date of actual receipt or, if
either of the following dates is applicable and is earlier, then on such earlier
date: one (1) business day after sending, if sent by express courier; or
three (3) business days after deposit in the U.S. mail, if sent by certified or
registered mail. Notices shall be given and/or addressed to the respective
parties at the following addresses:
To Amgen's Senior Vice President, Human Resources:    
Amgen Inc.
Attn: Brian M. McNamee, SVP HR
Mail Stop XX-X-X
One Amgen Center Drive
Thousand Oaks, CA 91320-1799


To Amgen's General Counsel:    
Amgen Inc.
Attn: David Scott, SVP, General Counsel and Secretary

8

--------------------------------------------------------------------------------



Mail Stop XX-X-X
One Amgen Center Drive
Thousand Oaks, CA 91320-1799


To Consultant:    


Fabrizio Bonanni
XXX S. XXXXXXX XXXX Boulevard
Los Angeles, CA 90024


Any party may change its address for the purpose of this paragraph by giving
written notice of such change to the other party in the manner herein provided.
 
[Signatures begin on following page]

9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement by proper
persons thereunto duly authorized.


AMGEN INC.


By: /s/ Brian M. McNamee
       Brian M. McNamee
       Senior Vice President, Human Resources


CONSULTANT




/s/ Fabrizio Bonanni
Fabrizio Bonanni
 
 






10